 

   

Case 1:16-cr-00601-VSB Document 101 Fil

  
 

USDC SDNY
DOCUMENT

 
 

|
|
|

 
 

 

 

 

 

 

|} ELECTRONICALLY FILED

UNITED STATES DISTRICT COURT | DOC #:
SOUTHERN DISTRICT OF NEW YORE I DATE FILED: PP ee
a K :
UNITED STATES OF AMERICA CONSENT PRELIMINARY ORDER OF

FORFEITURE/MONEY JUDGMENT

~V,-

Si 16 Cr. 601 (VSB)

SAJID JAVED,
Defendant.

ee a a ee eee x

WHEREAS, on or about April 19, 2018, SAJID JAVED (the “defendant’’), was charged in
an one-count Superseding Information, $1 16 Cr. 601 (VSB) (the “Information”), with conspiracy
to commit health care fraud, in violation of Title 18, United States Code, Section 371 (Count One);

WHEREAS, the Information included a forfeiture allegation as to Count One of the
Information, seeking forfeiture to the United States, pursuant to Title 18, United States Code,
Section 981(a)(1)\(C) and Title 28, United States Code, Section 2461(c), of any and all property,
real or personal, which constitutes or is derived from proceeds traceable to the commission of
Count One of the Information;

WHEREAS, on April 19, 2018, the defendant pled guilty to Count One of the Information
and admitted the forfeiture allegation, pursuant to a plea agreement with the Government, wherein
the defendant admitted the forfeiture allegation with respect to Count One of the Information and
agreed to forfeit to the United States, pursuant to Title 18, United States Code, Section 981(a)()(C)
and Title 28, United States Code, Section 2461(c), a sum of money in United States currency
representing the amount of proceeds traceable to the commission of the offense charged in Count

One of the Information;

 
Case 1:16-cr-00601-VSB Document 101 Filed 11/20/20 Page 2 of 5

WHEREAS, the defendant consents to the entry of a money judgment in the amount of
$7,191,013.48 in United States currency, representing the amount of proceeds traceable to the
offense charged in Count One of the Information that the defendant personally obtained; and

WHEREAS, as a result of acts and/or omissions of the defendant, the proceeds traceable
to the offense charged in Count One of the Information that the defendant personally obtained
cannot be located upon the exercise of due diligence;

IT IS HEREBY STIPULATED AND AGREED, by and between the United States of
America, by its attorney Geoffrey S. Berman, United States Attorney, Assistant United States
Attorney Christopher DiMase, of counsel, and the defendant, by and through his counsel,
Lawrence Carra, Esq., that:

1. Asa result of the offense charged in Count One of the Information, to which
the defendant pled guilty, a money judgment in the amount of $7,191,013.48 in United States
currency (the “Money Judgment”), representing the amount of proceeds traceable to the offense
charged in Count One of the Information, that the defendant personally obtained, shall be entered
against the defendant.

2. Pursuant to Rule 32.2(b)(4) of the Federal Rules of Criminal Procedure, this
Consent Preliminary Order of Forfeiture/Money Judgment is final as to the defendant, SAJID
JAVED, upon entry of this Consent Preliminary Order of Forfeiture/Money Judgment, and shall
be deemed part of the sentence of the defendant, and shall be included in the judgment of
conviction therewith.

3. All payments on the outstanding Money Judgment shall be made by postal

money order, bank or certified check, made payable, in this instance to the United States Marshals

 
Case 1:16-cr-00601-VSB Document 101 Filed 11/20/20 Page 3 of 5

Service, and delivered by mail to the United States Attorney’s Office, Southern District of New
York, Attn: Money Laundering and Transnational Criminal Enterprises Unit, One St. Andrew’s
Plaza, New York, New York 10007 and shall indicate the defendant’s name and case number and
the United States shall be authorized to deposit the payments on the Money Judgment in the Assets
Forfeiture Fund, and the United States shall have clear title to such forfeited property.

4, Upon execution of this Consent Preliminary Order of Forfeiture/Money
Judgment, and pursuant to Title 21, United States Code, Section 853, the United States Marshals
Service shall be authorized to deposit the payment on the Money Judgment in the Assets Forfeiture
Fund (“AFF”), and the United States shall have clear title to such forfeited property.

5. Pursuant to Title 21, United States Code, Section 853(p), the United States
is authorized to seek forfeiture of substitute assets of the defendant up to the uncollected amount
of the Money Judgment.

6. Pursuant to Rule 32.2(b)(3) of the Federal Rules of Criminal Procedure,
upon entry of this Consent Preliminary Order of Forfeiture/Money Judgment, the United States
Attorney’s Office is authorized to conduct any discovery needed to identify, locate or dispose of
forfeitable property, including depositions, interrogatories, requests for production of documents
and the issuance of subpoenas.

7. The Court shall retain jurisdiction to enforce this Consent Preliminary Order
of Forfeiture/Money Judgment, and to amend it as necessary, pursuant to Rule 32,2 (e) of the

Federal Rule of Criminal Procedure.

 
Case 1:16-cr-00601-VSB Document 101 Filed 11/20/20 Page 4 of 5

8. The Clerk of the Court shall forward three certified copies of this Consent
Preliminary Order of Forfeiture/Money Judgment to Assistant United States Attorney Alexander
J. Wilson, Co-Chief of the Money Laundering and Transnational Criminal Enterprises Unit, United
States Attorney’s Office, One St. Andrew’s Plaza, New York, New York 10007.

9, The signature page of this Consent Preliminary Order of Forfetture/Money
Judgment may be executed in one or more counterparts, each of which will be deemed an original
but all of which together will constitute one and the same instrument. A facsimile or electronic
image of the original signature of any party executing this Consent Preliminary Order of
Forfeiture/Money Judgment shall be deemed an original signature and shall constitute an original

as against the party whose signature appears in the facsimile or electronic image.

AGREED AND CONSENTED TO;

GEOFFREY 8. BERMAN
United States Attorney for the
Southern District of New York
Attomey for United States

Sor | \\
CHRISTOPHER DIMASE
Assistant United States Attorney
One Saint Andrew’s Plaza
New York, NY 10007
Office: (212) 637-2433
Fax: (212) 637-0084

By:

 

 

SAJID JAVED
Defendant

By i vp | _feprsfray

SAJID JAVED DATE

 
Case 1:16-cr-00601-VSB Document 101 Filed 11/20/20 Page 5of5

By: )0/23 / zero
LAWRENCE CARRA, Esq. DATE
(Counsel for the Defendant)
114 Old Country Road, Suite 212
Mineola, NY 11501
Office: (516) 742-1135
Fax: (516)-742-0299

SO ORDERED:

    

i

HONORABLE VERNON 8. BRODERICK DATE
UNITED STATES DISTRICT JUDGE

 

 

 
